Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/10/2022.  
Claims 1-11 are pending and are presented for examination.  
ISR in IDS does not indicate patentable claim.  
IDS on 5/10/2022

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

IDS on 7/6/2022
The invention as in claims 1-5 does not involve an inventive step in the light of documents 1 and 2. A person skilled in the art could easily have conceived of applying the features disclosed in document 2 to the invention disclosed in document 1 and of thereby adopting a structure of a totally enclosed motor comprising discharge
holes for cooling, so as to obtain the invention as in claims 1-5.
The invention as in claim 6 does not involve an inventive step in the light of documents 1-3. A person skilled in the art could easily have conceived of using the inventions in documents 1 and 2 for an application such as the feature disclosed in document 3.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites (in part) “the sealing member being … fixed to the frame (60 in Fig. 12) in such a way that a second space (S12 in Fig. 12) between the sealing member and the stator does not communicate with an external space other than the first space (S11)”.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.   
As shown by examiner’s markup below, there are air paths making disagreement of the claimed feature.  The through hole 43d is shown with one in Fig. 12, but per specification and Fig. 10, there are more.  Hence, multiple air paths make the stator to communicate with an external space. 


    PNG
    media_image2.png
    616
    609
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) As pointed out in Drawing Objection above, recitation in claim 1, “the sealing member being … fixed to the frame (60 in Fig. 12) in such a way that a second space (S12 in Fig. 12) between the sealing member and the stator does not communicate with an external space other than the first space (S11)”.  It is vague and indefinite.  
(2) Claims 3 and 6 recite “two or more of the through holes”.   It is vague and indefinite.  “through hole” is defined in claim 1 with “a through hole”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 6 recite “two or more of the through holes”.   “through hole” is defined in claim 1 with “a through hole”.  Thus, the claims 3 and 6 further expanding the feature and failing to further limit the subject matter of the claim upon which it depends.  The claim 1 does not support a ground for claims 3 and 6.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KONDOU et al (JP 2013219950 A, US 20130264895 A1 is the same, IDS) in view of ITO et al (JP 2015162936 A, IDS).  

As for claim 1, KONDOU discloses a motor assembly comprising: a
Motor (1: 5-6); 
a sealing member (cover plate on right to 2, Fig. 9), and 
a frame (2) with the motor and the sealing member fixed thereto, 
the motor including 
a stator (6) including a coil holding portion (13s of 6b, Fig. 9) and a first portion (6a and 17a, Fig. 9), 
the coil holding portion holding a coil (14b), 
the first portion having an annular shape and extending radially outward from the coil holding portion (Fig. 9), and 
a rotor (5) including a magnet (9) and a magnet holding portion (8) that holds the magnet, 
the magnet holding portion being located in a first space (between 6a and 6b, Fig. 9) having an annular shape and located radially outside the coil holding portion (refer Fig. 6), 
the first portion (6a, 17a of stator 6) having 
a first surface (one axial surface of core 6a) having an annular shape and being in contact with the first space, and 
a second surface (the other axial surface of core 17a) having an annular shape and being on a side opposite to the first surface, 
a through hole (13s on 6a, Figs. 6, 9) penetrating from the first surface to the second surface being formed in the first portion (NOTE 1 below), and 
the sealing member (said cover) being 
disposed on a (right) side of the stator opposite to the rotor in a rotation axis direction (when viewed from left side), and 
fixed to the frame (2) in such a way that a second space (space on right side in Fig. 9) between the sealing member and the stator does not communicate with an external space other than the first space (as totally closed, see NOTE 2 below). 
NOTE 1: KONDOU discloses [0050] that “The slots of the lateral core 17a are formed so as to continue to the slots of the outer stator core 13a and the slots of the inner stator core 13b. The lateral coil 17b is formed by connecting the outer stator winding 14a and the inner stator winding 14b in C-shape in cross section”.   In Fig. 9, the lateral coil 17b extends outside of the lateral core 17a.  Hence, it is obvious that the slot 13s on core 6a is open in axial ends so that coil being wound 
NOTE 2 : ITO et al (JP 2015162936 A, IDS) discloses a structure of totally enclosed. KONDOU shows (Fig. 5) similar structure.  Hence, it is obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that the stator does not communicate with an external space other than the first space.   

As for claim 2, KONDOU discloses the motor assembly according to claim 1, wherein the through hole is an arc-shaped hole (Fig. 9, slot formed by 6a, 17a, 6b) extending in a circumferential direction. 
As for claim 3, KONDOU discloses the motor assembly according to claim 2, wherein two or more of the through holes (slots 13s) are formed in the first portion.
As for claim 4, KONDOU discloses the motor assembly according to claim 2, wherein the stator further includes an outer peripheral portion (6a) extending in the rotation axis direction from an outer peripheral end part of the first portion (6a, 17a).
As for claim 6, KONDOU discloses the motor assembly according to claim 1, wherein two or more of the through holes (slots) are formed in the first portion (6a, 17a).
As for claim 7, KONDOU discloses the motor assembly according to claim 6, wherein the stator further includes an outer peripheral portion extending in the rotation axis direction from an outer peripheral end part of the first portion (see Fig. 9). 
As for claim 9, KONDOU discloses the motor assembly according to claim 1, wherein the stator further includes an outer peripheral portion extending in the rotation axis direction from an outer peripheral end part of the first portion (see Fig. 9).  

Claims 5, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al (JP 2005069574 A, IDS) in view of KONDOU and ITO as applied in claims above.   
As for claim 5, YAMADA discloses an air conditioner (see title) including a motor assembly, the air conditioner further comprising:  
a fan (71) having a rotational body fixed to the rotor (in the motor 72), the fan being configured to send air into a room (Fig. 1). 
YAMADA does not disclose the motor assembly according to claim 2.  
KONDOU and ITO discloses the motor assembly according to claim 2.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improving output density in the motor. 
As for claim 8, YAMADA discloses an air conditioner (see title) including a motor assembly, the air conditioner further comprising:  
a fan (71) having a rotational body fixed to the rotor (in the motor 72), the fan being configured to send air into a room (Fig. 1). 
YAMADA does not disclose the motor assembly according to claim 6.  
KONDOU and ITO discloses the motor assembly according to claim 6.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improving output density in the motor. 
As for claim 10, YAMADA discloses an air conditioner (see title) including a motor assembly, the air conditioner further comprising:  
a fan (71) having a rotational body fixed to the rotor (in the motor 72), the fan being configured to send air into a room (Fig. 1). 
YAMADA does not disclose the motor assembly according to claim 9.  
KONDOU and ITO discloses the motor assembly according to claim 9.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improving output density in the motor. 
As for claim 11, YAMADA discloses an air conditioner (see title) including a motor assembly, the air conditioner further comprising:  
a fan (71) having a rotational body fixed to the rotor (in the motor 72), the fan being configured to send air into a room (Fig. 1). 
YAMADA does not disclose the motor assembly according to claim 1.  
KONDOU and ITO discloses the motor assembly according to claim 1.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improving output density in the motor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834